Exhibit 10.2

TALEO CORPORATION

HEIDI M. MELIN EMPLOYMENT AGREEMENT

This Agreement is entered into as of May 16, 2011 (the “Effective Date”) by and
between Taleo Corporation, a Delaware corporation (the “Company”) and Heidi M.
Melin (“Executive”). The Agreement is contingent upon Executive’s successful
completion of standard new hire procedures of the Company, including background
checks and proof of right to work in the United States. The term of this
Agreement shall be four (4) years from the Effective Date. The parties agree to
engage in a good faith review and renewal evaluation of this Agreement at the
third anniversary of the Effective Date. If at the time of expiration of this
Agreement the Company is engaged in discussions that may involve a Change in
Control, as defined below, the term if this agreement shall be automatically
extended by eighteen (18) months from the original date of expiration.

1. Duties and Scope of Employment.

(a) Positions and Duties. As of the Effective Date, Executive will serve as
Executive Vice President and Chief Marketing Officer. Executive will assume and
discharge such responsibilities as are commensurate with such position and as
the Chief Executive Officer may direct from time to time. During Executive’s
employment with the Company, Executive shall devote Executive’s full time, skill
and attention to Executive’s duties and responsibilities and shall perform
faithfully, diligently and competently. In addition, Executive shall comply with
and be bound by the operating policies, procedures and practices of the Company
in effect from time to time during Executive’s employment. The period of
Executive’s employment under this Agreement is referred to herein as the
“Employment Term.”

(b) Obligations. During the Employment Term, Executive will devote Executive’s
full business efforts and time to the Company. For the duration of the
Employment Term, Executive agrees not to actively engage in any other
employment, occupation, or consulting activity for any direct or indirect
remuneration (including membership on a board of directors) without the prior
approval of the Chief Executive Officer; provided, however, that Executive may,
without the approval of the Chief Executive Officer, serve in any capacity with
any civic, educational, or charitable organization, provided such services do
not interfere with Executive’s obligations to the Company. Executive will report
solely and directly to the Chief Executive Officer and/or the Board of Directors
and, to the extent required by law, regulation or principles of proper corporate
governance, the audit or similar committee of the Board of Directors of the
Company (the “Board”).

2. At-Will Employment. Executive and the Company agree that Executive’s
employment with the Company constitutes “at-will” employment. Executive and the
Company acknowledge that this employment relationship may be terminated at any
time, upon written notice to the other party, with or without good cause or for
any or no cause, at the option either of the Company or Executive. However, as
described in this Agreement, Executive may be entitled to severance benefits
depending upon the circumstances of Executive’s termination of employment. Upon
the termination of Executive’s employment with the Company for any reason,
Executive will be entitled to payment of all accrued but unpaid vacation,
expense reimbursements, and other benefits due to Executive through Executive’s
termination date under any Company-provided or paid plans, policies, and
arrangements. Executive agrees to resign from all positions that Executive holds
with the Company immediately following the termination of Executive’s employment
if Company so requests.

 

1



--------------------------------------------------------------------------------

3. Compensation.

(a) Base Salary. The Company shall pay Executive an annual salary of $377,000
USD as compensation for Executive’s services (the “Base Salary”). The Base
Salary will be paid periodically in accordance with the Company’s normal payroll
practices (but no less frequently than once per month) and be subject to the
usual, required withholding. Executive’s Base Salary will be subject to periodic
review and adjustment (subject to Section 6(g)(ii) and the other provisions of
this Agreement), and such adjustments will be made based upon the Company’s
standard practices or the discretion of the Company’s Board of Directors.
Adjustments to Base Salary shall be incorporated into this Agreement upon the
effective date of the adjusted Base Salary.

(b) Bonus. Executive’s annual target for the aggregate amount of annual and
quarterly bonuses will be $203,000 USD (“Target Bonus”). Allocation, eligibility
and payment of Target Bonus will be based upon achievement of quarterly or
yearly performance goals established in good faith and approved by the Chief
Executive Officer. Executive will have the opportunity to discuss the nature of
such performance goals with the Chief Executive Officer prior to such
performance goals being approved by the Chief Executive Officer. Target Bonus
amounts will not be earned unless Executive remains employed through the
relevant quarter (for quarterly bonus payments) and through the end of the
fiscal year (for annual bonus payments). Bonus payments, if any, will be made no
later than the 15th day of the third month following the later of (i) the end of
the Company’s fiscal year in which such bonus is earned, or (ii) the end of the
calendar year in which such bonus is earned. Executive’s Target Bonus will be
subject to periodic review and adjustment (subject to Section 6(g)(ii) and the
other provisions of this Agreement), and such adjustments will be made based
upon the Company’s standard practices or the discretion of the Company’s Board
of Directors. Adjustments to Target Bonus shall be incorporated into this
Agreement upon the effective date of the adjusted Target Bonus.

4. Employee Benefits.

(a) Vacation. Executive will be eligible to receive four (4) weeks of paid
annual vacation. Executive’s use of vacation will be subject to the terms and
conditions of the vacation policies in place at the Company, including without
limitation, accrual limits and caps.

(b) General. During the Employment Term, Executive will be eligible to
participate in accordance with the terms of all Company employee benefit plans,
policies, and arrangements that are applicable to other senior executives of the
Company, as such plans, policies, and arrangements may exist from time to time.

5. Expenses. The Company will reimburse Executive for reasonable travel and
other expenses incurred by Executive in the furtherance of the performance of
Executive’s duties hereunder, in accordance with the Company’s expense
reimbursement policy as in effect from time to time.

6. Termination and Severance.

(a) If Company or a successor corporation terminates Executive’s employment for
any reason other than Cause (as defined below) or if Executive resigns for Good
Reason (as defined below) and either such event did not takes place within sixty
(60) days prior to or eighteen (18) months following a Change in Control (as
defined below), then Company or the successor corporation will pay Executive:

(i) for any bonus period partially completed at the time of Executive’s
termination or resignation, a lump sum equal to the daily prorated amount of
Executive’s then-current quarterly bonus (if any) and annual bonus, less any
applicable state and federal required withholding amounts and other lawful
deductions;

 

2



--------------------------------------------------------------------------------

(ii) an additional lump sum equal to one hundred percent (100%) of Executive’s
Base Salary at the rate in effect at the time of Executive’s resignation or
termination of employment, less any applicable state and federal required
withholding amounts and other lawful deductions; and

(iii) if Executive elects to continue Executive’s health insurance coverage
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) following
such termination or resignation of Executive’s employment, pay the same portion
of Executive’s monthly premium under COBRA as it pays for active employees until
the earliest of (i) the close of the 12 month period following the termination
of Executive’s employment, (ii) the expiration of Executive’s continuation
coverage under COBRA, or (iii) the date when Executive becomes eligible for
substantially equivalent health insurance coverage in connection with new
employment or self-employment.

(b) If Company or a successor corporation terminates Executive’s employment for
any reason other than Cause (as defined below) or if Executive resigns for Good
Reason (as defined below) and either such event takes place within sixty
(60) days prior to or eighteen (18) months following a Change in Control (as
defined below), then Company or the successor corporation will pay Executive:

(i) for any bonus period partially completed at the time of Executive’s
termination or resignation, a lump sum equal to the daily prorated amount of
Executive’s then-current quarterly bonus (if any) and annual bonus, less any
applicable state and federal required withholding amounts and other lawful
deductions;

(ii) an additional lump sum equal to one hundred percent (100%) of Executive’s
Base Salary at the rate in effect at the time of Executive’s resignation or
termination of employment, less any applicable state and federal required
withholding amounts and other lawful deductions;

(iii) an additional lump sum equal to one hundred percent (100%) of Executive’s
then-current Target Bonus, less any applicable state and federal required
withholding amounts and other lawful deductions; and

(iv) if Executive elects to continue Executive’s health insurance coverage under
the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) following such
termination or resignation of Executive’s employment, pay the same portion of
Executive’s monthly premium under COBRA as it pays for active employees until
the earliest of (1) the close of the 12 month period following the termination
of Executive’s employment, (2) the expiration of Executive’s continuation
coverage under COBRA, or (3) the date when Executive becomes eligible for
substantially equivalent health insurance coverage in connection with new
employment or self-employment.

(c) All benefits set forth in Sections 6(a) and 6(b) are collectively referred
to as “Severance.” In the event Executive is entitled to Severance under
Section 6(b), Executive will not longer be entitled to Severance under
Section 6(a). Subject to Section 7(a) and to any required six (6) month delay
pursuant to Section 14, Severance payments, other than reimbursements of COBRA
premiums, shall be made by the Company in one lump sum and shall be paid within
thirty (30) days of any such termination of employment.

 

3



--------------------------------------------------------------------------------

(d) In addition to Severance, in the event that Company or a successor
corporation terminates Executive’s employment for any reason other than Cause
(as defined below) or if Executive resigns for Good Reason (as defined below)
and either such event did not take place within sixty (60) days prior to or
eighteen (18) months following a Change in Control (as defined below), then
(i) Executive will receive immediate vesting with respect to the number of
unvested stock options and stock appreciation rights that would have vested in
accordance with Executive’s then-current stock option grants and stock
appreciation rights had Executive remained employed for an additional 6 months,
(ii) the Company’s right of repurchase shall immediately lapse with respect to
Executive’s then-current restricted stock grants for which the Company’s right
of repurchase would otherwise have lapsed within 6 months from the date of such
termination or resignation of employment, and (iii) the Executive will receiving
immediate vesting with respect to Executive’s outstanding restricted stock
units, performance shares and other equity compensation that would have vested
had Executive remained employed for an additional 6 months. If an award vests in
whole or in part on the achievement of performance metrics that have not been
achieved at the time of the Executive’s termination or resignation, vesting of
such awards shall not be accelerated. In the event of Executive’s termination of
employment as described in this subsection (d), the Executive’s then vested
stock options shall be exercisable for 3 months after Executive’s date of
termination. Notwithstanding the foregoing, in no case shall any option be
exercisable after the expiration of its term.

(e) In addition to Severance, in the event that Company or a successor
corporation terminates Executive’s employment for any reason other than Cause
(as defined below) or if Executive resigns for Good Reason (as defined below)
and either such event takes place within sixty (60) days prior to or eighteen
(18) months following a Change in Control (as defined below), Executive will
receive immediate vesting with respect to all unvested stock options and stock
appreciation rights that are held by Executive, the Company’s right of
repurchase shall lapse entirely with respect to restricted stock grants from the
Company to Executive, and the vesting of all Executive’s outstanding restricted
stock units, performance shares and other equity compensation shall immediately
vest in full; provided, however, if the award vests in whole or in part on the
achievement of performance metrics, such metrics shall be deemed achieved at
100% of target levels (unless otherwise provided in the applicable award
agreement). In the event of Executive’s termination of employment as described
in this subsection (e), the Executive’s then outstanding stock options shall be
exercisable for 3 months after Executive’s date of termination. Notwithstanding
the foregoing, in no case shall any option be exercisable after the expiration
of its term.

(f) For purposes of this Section 6, “Cause” means (i) any act of dishonesty
taken by Executive in the course of performing Executive’s duties hereunder,
(ii) Executive’s conviction of a felony, (iii) any act by Executive that
constitutes material misconduct, (iv) repeated failures to follow the lawful,
reasonable instructions of the Chief Executive Officer consistent with
Executive’s duties hereunder, or (v) substantial and repeated violations of
Executive’s fiduciary duties, responsibilities or obligations to Company.

(g) For purposes of this Section 6, “Good Reason” means without Executive’s
written consent, (i) a significant reduction of Executive’s duties, position or
responsibilities relative to Executive’s duties, position or responsibilities in
effect immediately prior to such reduction, other than where Executive is asked
to assume substantially similar duties and responsibilities in a larger entity
after a Change in Control; (ii) a reduction of Executive’s Base Salary or Target
Bonus other than a one-time reduction that does not exceed twenty percent
(20%) and that is also applied to all of Company’s Section 16 officers;
(iii) Executive’s relocation to a facility or a location greater than 75 miles
from Dublin, CA or (iv) the failure of a successor entity after a Change in
Control to assume this Agreement. If Executive does not notify Company in
writing that Executive believes a significant reduction of Executive’s duties,
position or responsibilities has occurred pursuant to this Section 6 within 60
days of the event or occurrence that Executive believes to have resulted in such
a significant reduction, then such reduction shall be deemed for purposes of
this Agreement as not constituting Good Reason, as that terms is used in this
Section 6. Disagreement as to the established performance criteria or goals set
forth in good faith in a Target Bonus Schedule shall not be a basis for Good
Reason resignation.

 

4



--------------------------------------------------------------------------------

(h) For purposes of this Section 6, “Change in Control” means the occurrence of
any of the following events: (i) any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) becomes the “beneficial owner” (as defined
in Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities and such change
in ownership results in broad management changes at Company; or (ii) the
consummation of the sale or disposition by Company of all or substantially all
of Company’s assets; or (iii) the consummation of a merger or consolidation of
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or its parent) more
than fifty percent (50%) of the total voting power represented by the voting
securities of Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation.

(i) Notwithstanding the above, Company’s Chief Executive Officer reserves the
right to make reasonable organizational structure changes reasonably
commensurate with the position of Chief Executive Officer. Such changes may
include the shifting or reassignment of divisional, geographic or team
responsibilities among members of the executive team. Such changes are within
the reasonable discretion of the Chief Executive Officer and shall not
constitute Good Reason, as that term is used in this Section 6.

(j) Termination due to Death or Disability. If Executive’s employment terminates
by reason of death or Disability, then (i) Executive will be entitled to receive
benefits only in accordance with the Company’s then applicable plans, policies,
and arrangements, and (ii) Executive’s outstanding equity awards will terminate
in accordance with the terms and conditions of the applicable award
agreement(s).

(k) Sole Right to Severance. This Agreement is intended to represent Executive’s
sole entitlement to severance payments and benefits in connection with the
termination of Executive’s employment. To the extent Executive receives cash
severance under any other Company plan, program, agreement, policy, practice, or
the like, cash severance payments due to Executive under this Agreement will be
correspondingly reduced. Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment.

7. Conditions to Receipt of Severance.

(a) Separation Agreement and Release of Claims. The receipt of any severance
pursuant to this Agreement will be subject to Executive signing and not revoking
a separation agreement and release of claims (the “Release”) in a form
reasonably acceptable to the Company which becomes effective within sixty
(60) days following Executive’s employment termination date or such earlier date
as required by the Release (such deadline, the “Release Deadline”). The Release
will provide (among other things) that Executive will not disparage the Company,
its directors, or its executive officers, and will contain No-Inducement,
No-Solicit and Non-Compete terms consistent with this Agreement. No severance
pursuant to this Agreement will be paid or provided until the Release becomes
effective. Notwithstanding any timing of payment provision in Section 6, in the
event severance payments provided under Section 6(a) or Section 6(b) would be
considered Deferred Payments (as defined in Section 14 below), then the
following timing of payments will apply to such Deferred Payments, in each case
subject to any delay in payment required by the provisions of Section 14 (and
provided the Release becomes effective):

(i) If the Release Deadline is on or before December 10 of the calendar year in
which Executive’s “separation from service” (within the meaning of Section 409A
of the Internal Revenue Code of 1986, as amended, and any final regulations and
official guidance promulgated thereunder (together, “Section 409A”)) occurs, any
portion of the severance payments or benefits provided under Section 6(a) or
Section 6(b) that would be considered Deferred Payments will be paid to
Executive on or before December 31 of that calendar year or such later time as
required by Section 14 of this Agreement, if applicable; and

 

5



--------------------------------------------------------------------------------

(ii) If the Release Deadline is after December 10 of the calendar year in which
Executive’s “separation from service” (within the meaning of Section 409A)
occurs, any portion of the severance payments or benefits provided under
Section 6(a) or Section 6(b) that would be considered Deferred Payments will be
paid on the first payroll date to occur during the calendar year following the
calendar year in which such separation of service occurs or such later time as
required by (A) the Release Deadline, or (B) Section 14 of this Agreement, if
applicable.

(b) Non-solicitation and other terms. In the event of a termination of
Executive’s employment that otherwise would entitle Executive to the receipt of
Severance pursuant to Section 6, Executive agrees that as a condition to receipt
of Severance, during the 12-month period following termination of employment,
Executive, directly or indirectly, whether as employee, owner, sole proprietor,
partner, director, founder or otherwise, will (i) not hire, solicit, induce, or
influence any person to modify Executive’s employment or consulting relationship
with the Company (the “No-Inducement”), and (ii) not solicit, divert or take
away or attempt to solicit, divert or take away the business of any customer or
prospective customer of the Company (the “No-Solicit”). If Executive breaches
the No-Inducement or No-Solicit, all payments and benefits to which Executive
otherwise may be entitled pursuant to Section 6 will cease immediately and shall
be repaid to Company. Executive acknowledges that the time, geographic and scope
limitations of my obligations under this section that are to be reflected in a
separation agreement are reasonable, especially in light of the Company’s desire
to protect its Confidential Information and the Severance and other benefits set
forth herein, and that Executive will not be precluded from gainful employment
as a result of the obligations of this section. In the event the provisions of
this section are deemed to exceed the time, geographic or scope limitations
permitted by applicable law, then such provisions shall be reformed to the
maximum time, geographic or scope limitations, as the case may be, then
permitted by such law. The covenants contained in this section shall be
construed as a series of separate covenants, one for each city, town, suburb and
state within the geographical area. For purposes of this Section 7,
“geographical area” shall mean (i) all counties in the State where Executive was
employed by the Company; (ii) all other states of the United States of America
from which the Company derived revenue at any time during the two-year period
prior to the date of the termination of Executive’s relationship with the
Company, and (iii) all other province, state, city or other political
subdivision of each country from which the Company derived revenue at any time
during the two-year period prior to the date of the termination of Executive’s
relationship with the Company.

8. Indemnification and Insurance. Executive will be covered under the Company’s
insurance policies and, subject to applicable law, will be provided
indemnification to the maximum extent permitted by the Company’s bylaws,
Certificate of Incorporation, and standard form of Indemnification Agreement,
with such insurance coverage and indemnification to be in accordance with the
Company’s standard practices for senior executive officers but on terms no less
favorable than provided to any other Company senior executive officer or
director.

9. Confidential Information.

(a) Company Information. The Executive will not, at any time, whether during or
subsequent to Executive’s employment hereunder, directly or indirectly, disclose
or furnish to any other person, firm or corporation, or use on behalf of
himself/herself or any other person, firm or corporation, any confidential or
proprietary information acquired by the Executive in the course of Executive’s
employment with Company, including, without limiting the generality of the
foregoing, product design, product roadmaps, future product plans, contractual
details relating to current Company clients, buying habits of present and
prospective clients of Company, pricing and sales policy, techniques and
concepts, the names of customers or prospective customers of Company or of any
person, firm or corporation who or which have or shall have treated or dealt
with Company or any of its subsidiaries or affiliated companies, any other
information acquired by the Executive regarding the methods of conducting the
business of Company and any of its subsidiaries and/or affiliates, any
information regarding the company’s methods of research and development, of
obtaining business, of manufacturing, of providing or advertising products or
services, or of obtaining customers, trade secrets and other confidential
information concerning the business operations of Company or any company and/or
entity affiliated with Company, except to the extent that such information is
already generally known in the public domain or such disclosure is required by
applicable law, rule, or regulation, or by any governmental agency or authority
or other recognized subpoena power.

 

6



--------------------------------------------------------------------------------

(b) Former Employer Information. Executive agrees, during employment with
Company, not to improperly use or disclose any proprietary information or trade
secrets of any former or concurrent employer or other person or entity and that
Executive will not bring onto the premises of Company any unpublished document
or proprietary information belonging to any such employer, person or entity
unless consented to in writing by such employer, person or entity.

(c) Third Party Information. Executive recognizes that Company has received and
in the future will receive from third parties their confidential or proprietary
information subject to a duty on Company’s part to maintain the confidentiality
of such information and to use it only for certain limited purposes. Executive
agrees to hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in carrying out work for the Company consistent with
Company’s agreement with such third party.

(d) Assignment of Inventions. Executive agrees to promptly make full written
disclosure to Company, will hold in trust for the sole right and benefit of the
Company and hereby assigns to the Company, or its designee, all right, title and
interest in and to any and all inventions, original works of authorship,
developments, concepts, improvements, or trade secrets, whether or not
patentable or registrable under copyright or similar laws, which Executive may
solely or jointly conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, during the period of time
Executive is in the employ of Company (collectively referred to as
“Inventions”). Executive further acknowledges that all original works of
authorship which are made by Executive (solely or jointly with others) within
the scope of and during the period of Executive’s employment with Company and
which are protectible by copyright are “works made for hire” as that term is
defined in the relevant copyright act.

(e) Inventions Retained and Licensed. Executive has attached hereto, as Schedule
A, a list of all inventions, original works of authorship, developments,
improvements, and trade secrets which were made by me prior to my employment
with Company (collectively referred to as “Prior Inventions”), which belong to
Executive, which relate to Company’s proposed business, products or research and
development, and which are not assigned to Company hereunder; or, if no such
list is attached, Executive represents that there are no such Prior Inventions.
If in the course of Executive’s employment with Company, Executive incorporates
into a Company product, process or machine a Prior Invention owned by Emoloyee
or in which Executive has an interest, Company is hereby granted and shall have
a nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to make,
have made, modify, use, and sell such Prior Invention as part of or in
connection with such product, process or machine.

(f) Maintenance of Records. Executive agrees to keep and maintain adequate and
current written records of all Inventions made by Executive (solely or jointly
with others) during the term of my employment with Company. The records will be
in the form of notes, sketches, drawings, and any other format that may be
specified by Company. The records will be available to and remain the sole
property of Company at all times.

 

7



--------------------------------------------------------------------------------

(g) Patent and Copyright Registrations. Executive agrees to assist Company, or
its designee, at Company’s expense, in every proper way to secure Company’s
rights in the Inventions and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto in any and all countries,
including the disclosure to Company of all pertinent information and data with
respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
Company, its successors, assigns, and nominees the sole and exclusive rights,
title and interest in and to such Inventions, and any copyrights, patents, mask
work rights or other intellectual property rights relating thereto. Executive
further agrees that Executive’s obligation to execute or cause to be executed,
when it is in Executive’s power to do so, any such instrument or papers shall
continue after the termination of this Agreement. If Company is unable because
of Executive’s mental or physical incapacity or for any other reason to secure
Executive’s signature to apply for or to pursue any application for any Canadian
or foreign patents or copyright registrations covering Inventions or original
works of authorship assigned to Company as above, then Executive hereby
irrevocably designate and appoint Company and its duly authorized officers and
agents as Executive’s agent and attorney in fact, to act for and in Executive’s
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the prosecution and issuance of letters
patent or copyright registrations thereon with the same legal force and effect
as if executed by Executive.

(h) Return of Company Documents. Executive agrees that, at the time of leaving
the employ of Company, Executive will deliver to Company (and will not keep in
my possession, recreate or deliver to anyone else) any and all devices, records,
data, notes, reports, proposals, lists, correspondence, specifications, drawings
blueprints, sketches, materials, equipment, other documents or property, or
reproductions of any aforementioned items developed by me pursuant to
Executive’s employment with Company or otherwise belonging to Company, its
successors or assigns.

10. Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors, and legal representatives of Executive upon
Executive’s death and (b) any successor of the Company. Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes. For this purpose, “successor” means any person,
firm, corporation, or other business entity which at any time, whether by
purchase, merger, or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution. Any other attempted assignment, transfer, conveyance, or other
disposition of Executive’s right to compensation or other benefits will be null
and void.

 

8



--------------------------------------------------------------------------------

11. Notices. All notices, requests, demands, and other communications called for
hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally, (b) one day after being sent by a well
established commercial overnight service, or (c) four days after being mailed by
registered or certified mail, return receipt requested, prepaid and addressed to
the parties or their successors at the following addresses, or at such other
addresses as the parties may later designate in writing:

If to the Company:

Attn: Chief Executive Officer

Taleo Corporation

4140 Dublin Boulevard

Dublin, Ca 94568

United, States

If to Executive:

at the last residential address known by the Company as provided by Executive in
writing.

12. Severability. If any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable, or void, this Agreement
will continue in full force and effect without said provision.

13. Arbitration.

(a) General. In consideration of Executive’s service to the Company, its promise
to arbitrate all employment related disputes, and Executive’s receipt of the
compensation, pay raises, and other benefits paid to Executive by the Company,
at present and in the future, Executive agrees that any and all controversies,
claims, or disputes with anyone (including the Company and any employee,
officer, director, shareholder, or benefit plan of the Company in their capacity
as such or otherwise) arising out of, relating to, or resulting from Executive’s
service to the Company under this Agreement or otherwise or the termination of
Executive’s service with the Company, including any breach of this Agreement,
will be subject to binding arbitration under the Arbitration Rules set forth in
California Code of Civil Procedure Section 1280 through 1294.2, including
Section 1283.05 (the “Rules”) and pursuant to California law. Disputes which
Executive agrees to arbitrate, and thereby agrees to waive any right to a trial
by jury, include any statutory claims under state or federal law, including, but
not limited to, claims under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act of 1990, the Age Discrimination in Employment
Act of 1967, the Older Workers Benefit Protection Act, the California Fair
Employment and Housing Act, the California Labor Code, claims of harassment,
discrimination, or wrongful termination, and any statutory claims. Executive
further understands that this Agreement to arbitrate also applies to any
disputes that the Company may have with Executive.

(b) Procedure. Executive agrees that any arbitration will be administered by the
American Arbitration Association (“AAA”) and that a neutral arbitrator will be
selected in a manner consistent with its National Rules for the Resolution of
Employment Disputes. The arbitration proceedings will be held in the county of
Taleo US headquarters and will allow for discovery according to the rules set
forth in the National Rules for the Resolution of Employment Disputes or
California Code of Civil Procedure. Executive agrees that the arbitrator will
have the power to decide any motions brought by any party to the arbitration,
including motions for summary judgment and/or adjudication and motions to
dismiss and demurrers, prior to any arbitration hearing. Executive agrees that
the arbitrator will issue a written decision on the merits. Executive
understands the Company will pay for any administrative or hearing fees charged
by the arbitrator or AAA except that Executive will pay the first $200.00 of any
filing fees associated with any arbitration Executive initiates. Executive
agrees that the arbitrator will administer and conduct any arbitration in a
manner consistent with the Rules and that to the extent that the AAA’s National
Rules for the Resolution of Employment Disputes conflict with the Rules, the
Rules will take precedence.

 

9



--------------------------------------------------------------------------------

(c) Remedy. Except as provided by the Rules, arbitration will be the sole,
exclusive, and final remedy for any dispute between Executive and the Company.
Accordingly, except as provided for by the Rules, neither Executive nor the
Company will be permitted to pursue court action regarding claims that are
subject to arbitration. Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy unless
such policy is in conflict with the explicit terms of this Agreement, and the
arbitrator will not order or require the Company to adopt a policy not otherwise
required by law which the Company has not adopted.

(d) Availability of Injunctive Relief. In addition to the right under the Rules
to petition the court for provisional relief, Executive agrees that any party
also may petition the court for injunctive relief where either party alleges or
claims a violation of this Agreement or the Confidentiality Agreement or any
other agreement regarding trade secrets, confidential information,
nonsolicitation, noninducement or Labor Code §2870.

(e) Administrative Relief. Executive understands that this Agreement does not
prohibit Executive from pursuing an administrative claim with a local, state, or
federal administrative body such as the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission, or the workers’
compensation board. This Agreement does, however, preclude Executive from
pursuing court action regarding any such claim.

(f) Voluntary Nature of Agreement. Executive acknowledges and agrees that
Executive is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Executive further acknowledges
and agrees that Executive has carefully read this Agreement and that Executive
has asked any questions needed for Executive to understand the terms,
consequences, and binding effect of this Agreement, including that Executive is
waiving Executive’s right to a jury trial. Finally, Executive agrees that
Executive has been provided an opportunity to seek the advice of an attorney of
Executive’s choice before signing this Agreement.

14. Section 409A.

(a) Notwithstanding anything to the contrary in this Agreement, no severance
payments or benefits payable to Executive, if any, pursuant to this Agreement
that, when considered together with any other severance payments or separation
benefits, is considered deferred compensation under Section 409A (together, the
“Deferred Payments”) will be payable until Executive has a “separation from
service” within the meaning of Section 409A. Similarly, no severance payable to
Executive, if any, pursuant to this Agreement that otherwise would be exempt
from Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9) will be
payable until Executive has a “separation from service” within the meaning of
Section 409A.

(b) Further, if Executive is a “specified employee” within the meaning of
Section 409A at the time of Executive’s separation from service (other than due
to death), any Deferred Payments that otherwise are payable within the first six
(6) months following Executive’s separation from service will become payable on
the first payroll date that occurs on or after the date six (6) months and one
(1) day following the date of Executive’s separation from service. All
subsequent Deferred Payments, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit. Notwithstanding anything
herein to the contrary, in the event of Executive’s death following Executive’s
separation from service but prior to the six (6) month anniversary of
Executive’s separation from service (or any later delay date), then any payments
delayed in accordance with this paragraph will be payable in a lump sum as soon
as administratively practicable after the date of Executive’s death and all
other Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
the Agreement is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.

 

10



--------------------------------------------------------------------------------

(c) Any severance payment that satisfies the requirements of the “short-term
deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations
shall not constitute Deferred Payments for purposes of the Agreement. Any
severance payment that qualifies as a payment made as a result of an involuntary
separation from service pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations that does not exceed the Section 409A Limit shall not constitute
Deferred Payments for purposes of the Agreement. For purposes of this subsection
(c), “Section 409A Limit” will mean the lesser of two (2) times: (i) Executive’s
annualized compensation based upon the annual rate of pay paid to Executive
during the Company’s taxable year preceding the Company’s taxable year of
Executive’s separation from service as determined under Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which Executive’s employment is terminated.

(d) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
under the Agreement will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply.
Executive and the Company agree to work together in good faith to consider
amendments to the Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to Executive under Section 409A.

15. Integration. This Agreement represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral. No waiver,
alteration, or modification of any of the provisions of this Agreement will be
binding unless in a writing that specifically references this Section and is
signed by duly authorized representatives of the parties hereto. Executive
agrees to work in good faith with the Company to consider amendments to this
Agreement which are necessary or appropriate to avoid imposition of any
additional tax or income recognition under Section 409A prior to the actual
payment to Executive of payments or benefits under this Agreement.
Notwithstanding the foregoing, this Agreement will be deemed amended, without
any consent required from Executive, to the extent necessary to avoid imposition
of any additional tax or income recognition pursuant to Section 409A prior to
actual payments under this Agreement to Executive. The parties agree to
cooperate with each other and to take reasonably necessary steps in this regard.
With respect to stock options and awards of restricted stock granted on or after
the date hereof, the acceleration of vesting provisions provided herein will
apply to such awards except to the extent otherwise explicitly provided in the
applicable equity award agreement.

16. Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.

17. Survival. The Company’s and Executive’s responsibilities under Sections 9
and 13 and all other provisions intended by their terms to survive the
termination of this Agreement will survive the termination of this Agreement.

18. Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

 

11



--------------------------------------------------------------------------------

19. Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

20. Governing Law. This Agreement will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).

21. Acknowledgment. Executive acknowledges that Executive has had the
opportunity to discuss this matter with and obtain advice from Executive’s
private attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.

22. Counterparts. This Agreement may be executed in counterparts, and may be
exchanged by fax or electronically scanned and emailed copies. Each counterpart
will have the same force and effect as an original and will constitute an
effective, binding agreement on the part of each of the undersigned.

23. Parachutes. Notwithstanding any other provisions of this Agreement to the
contrary, in the event that any payments or benefits received or to be received
by Executive in connection with Executive’s employment with Company (or
termination thereof) would subject Executive to the excise tax imposed under
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Excise
Tax”), and if the net-after tax amount (taking into account all applicable taxes
payable by Executive, including without limitation any Excise Tax) that
Executive would receive with respect to such payments or benefits is less than
the net-after tax amount Executive would receive if the amount of such payments
and benefits were reduced to the maximum amount which could otherwise be payable
to Executive without the imposition of the Excise Tax, then, and only the extent
necessary to eliminate the imposition of the Excise Tax, such payments and
benefits shall be so reduced. Any reduction in payments and/or benefits required
by this Section 23 will occur in the following order: (a) reduction of cash
payments; (b) reduction of vesting acceleration of equity awards; and
(c) reduction of other benefits paid or provided to Executive. In the event that
acceleration of vesting of equity awards is to be reduced, such acceleration of
vesting will be cancelled in the reverse order of the date of grant for
Executive’s equity awards. If two or more equity awards are granted on the same
date, each award will be reduced on a pro-rata basis. In no event shall the
Executive have any discretion with respect to the ordering of payment
reductions.

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 23 will be made in writing by a nationally
recognized certified public accounting firm selected by the Company, the
Company’s legal counsel or such other person or entity to which the parties
mutually agree (the “Accountants”), whose determination will be conclusive and
binding upon Executive and the Company for all purposes.

For purposes of making the calculations required by this Section 23, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The Company
and Executive will furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make a determination under
this Section 23. The Company will bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this Section 23.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, as of the day and year written
below.

 

COMPANY:       TALEO CORPORATION       By:   /s/ Michael Gregoire       Date:
                     Name: Michael Gregoire       Title: Chairman and Chief
Executive Officer       EXECUTIVE:       /s/ Heidi M. Melin       Date:
                     Name: Heidi M. Melin      

[SIGNATURE PAGE TO HEIDI M. MELIN EMPLOYMENT AGREEMENT]

 

13



--------------------------------------------------------------------------------

Schedule A

List of Prior Inventions, Designs and Original Works of Authorship

 

Title

 

Date

 

Identifying Number of Brief Description

           

         No invention or improvements

         Additional sheets attached

 

Signature of Executive:  

/s/ Heidi M. Melin

Printed Name of Executive:   Heidi M. Melin Date:  

 

14